Citation Nr: 1121130	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  05-40 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The appeal was certified by the RO in Oakland, California, and that office has jurisdiction over this claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

38 C.F.R. § 3.159(c) requires that VA make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.

With regard to records held by a Federal department or agency, VA must make reasonable efforts to obtain relevant records (including VA outpatient treatment reports) that the claimant adequately identifies to the Secretary and authorizes the Secretary to obtain.  These efforts shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b).

In a correspondence to the RO, received in December 2008, the Veteran indicated that he was still receiving counseling and treatment for his PTSD from the Fresno VA Medical Center (VAMC).  Indeed, a single psychiatry note from the Veteran's treating psychiatrist at the Fresno VAMC, dated January 2009, is of record.  However, no other VA outpatient treatment reports from July 2008 until the present (except for the January 2009 note) have been obtained.

In addition, another correspondence from the Veteran, dated January 2009, indicated that there were outstanding treatment records from Tulare VA COBC (also known as Fresno VAMC).

As the Veteran's outpatient treatment records since July 2008 from the Fresno VAMC/ Tulare VA COBC may contain evidence pertinent to his claim for a higher evaluation of his service-connected PTSD, VA should make efforts to obtain those records.  If the records do not exist, documentation of VA's efforts to obtain the records and a negative reply should be associated with the claims file.

VA's duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A.§ 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, the Veteran last underwent a VA examination of his PTSD in August 2008, almost three years ago.  As such, the Board finds that the Veteran should be afforded an examination to reflect his current disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain treatment records, dated July 2008 to the present, from the Fresno VAMC, also known as Tulare VA COBC, pertaining to the Veteran's PTSD, and associate the records with the claims file.  If no records are available, a negative response should be obtained and associated with the claims file.

2. Schedule the Veteran for a VA psychiatric examination to ascertain the current severity and manifestations of his PTSD under the applicable rating criteria.  Conduct all testing and evaluation needed to make this determination.  The claims file must be made available to the examiner for a review of the Veteran's pertinent medical history.

The examiner should comment on the Veteran's current level of social and occupational impairment due to his PTSD, including the impact it has on his ability to work.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  The rationale of all opinions provided should be discussed.

3. Then, readjudicate the Veteran's claim for an evaluation in excess of 50 percent disabling for PTSD, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


